 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April ___, 2019, by
and among alpha-En Corporation, a Delaware corporation, (the “Company”), and the
investors identified in their respective “Buyer Signature Page” attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.  Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) that aggregate number of
shares of the Company’s Series B Preferred Stock, par value $0.01 per share (the
“Series B Preferred Stock”), as set forth on such Buyer’s Signature Page (which
aggregate amount for all Buyers together shall be up to 1,500 shares of Series B
Preferred Stock and shall collectively be referred to herein as the “Preferred
Shares”) and (ii) a warrant to acquire up to that number of additional shares of
common stock of the Company, par value $0.01 per share (the “Common Stock”) as
set forth on such Buyer’s Signature Page (the “Warrants”), in substantially the
form attached hereto as Exhibit A (as exercised, collectively, the “Warrant
Shares”).

 

C. The Preferred Shares, the Warrants and the Warrant Shares collectively are
referred to as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a)  Purchase of Preferred Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), the number
of Preferred Shares set forth on each Buyer’s Signature Page and the Warrants to
acquire up to that number of Warrant Shares set forth on each Buyer’s Signature
Page.

 

(b) Closing. The sale and purchase of the Preferred Shares and Warrants may take
place at one or multiple closings (each, a “Closing”) to be held at such place
and time as Company and the Buyers may determine (the “Closing Date”) following
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below. At each Closing, the Company may update this Agreement and the
Buyer Signature Pages attached hereto, without need for the consent or written
waiver of the Buyers to reflect such additional Closing.

 

(c) Purchase Price. The Preferred Shares and Warrants will be sold as units,
with each unit consisting of one (1) share of Series B Preferred Stock and a
Warrant to purchase one thousand (1,000) shares of Common Stock, with the price
of each such unit being $1,000. The aggregate purchase price for the Preferred
Shares and the Warrants to be purchased by each Buyer at a Closing (the
“Purchase Price”) will be the amount set forth on each Buyer’s Signature Page.

 

(d) Form of Payment. On Each Closing Date, as applicable, (i) each Buyer shall
pay its Purchase Price to the Company for the Preferred Shares and the Warrants
to be issued and sold to such Buyer at the Closing by wire transfer of
immediately available funds or by check in accordance with the Company’s written
payment instructions and (ii) the Company shall deliver to each Buyer one or
more stock certificates, evidencing the number of Preferred Shares such Buyer is
purchasing, or evidence of a book entry for such shares recorded in the stock
records of the Company, and one or more warrant certificates, evidencing the
Warrants such Buyer is purchasing, which certificates shall be duly executed on
behalf of the Company and registered in the Company’s records in the name of
such Buyer or its designee.

 



   

 

  

(e) Preferred Stock Designation. At the first Closing, the company shall cause
to be filed with the Secretary of State for the State of Delaware an amendment
to its amended and restated certificate of incorporation providing for the
rights and preferences of the Series B Preferred Stock (the “Charter Amendment”)
in the form attached hereto as Exhibit B.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer (i) is acquiring the Preferred
Shares and Warrants and (ii) upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise of the Warrants, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities. For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(b) Accredited Investor Status. Such Buyer represents and warrants to the
Company that, (i) it is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated by the Commission pursuant to the Securities Act and
(ii) by reason of its business and financial experience it has such knowledge,
sophistication and experience in making similar investments and in business and
financial matters generally so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Such Buyer confirms and agrees that (i) it has independently
evaluated the investment risks and the merits of its decision to purchase the
Securities, (ii) it has not relied on the advice of, or any representations by,
any other Person, other than the Company and its officers and directors, in
making such decision, and (iii) no Person, other than the Company and its
officers and directors, has any responsibility with respect to the completeness
or accuracy of any information or materials furnished to such Buyer in
connection with the transactions contemplated hereby.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 





 - 2 - 

 

 

(f) Transfer or Resale. Such Buyer understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in form and substance reasonably acceptable to
the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the 1933 Act (“Rule 144”) or Rule 144A promulgated
under the 1933 Act (“Rule 144A”) (or successor rules thereto) (collectively,
“Resale Exemptions”); (ii) any sale of the Securities made in reliance on the
Resale Exemptions may be made only in accordance with the terms of Rule 144 or
Rule 144A, as applicable, and further, if a Resale Exemption is not applicable,
any resale of the Securities under circumstances in which the seller (or the
Person) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Preferred Shares, the Warrants and the Warrant Shares, and
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates or other
instruments):

 

NEITHER THE SECURITIES REPRESENTED BY THIS INSTRUMENT NOR THE SECURITIES FOR
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the
Securities if (i) such Securities are registered for resale under the 1933 Act
(in which case an alternate prospectus delivery legend may apply), (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in form and substance reasonably acceptable
to the Company, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligation of such Buyer enforceable against such Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 





 - 3 - 

 

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(j) No General Solicitation and Advertising; Prior Relationship. Such Buyer
represents and acknowledges, to its knowledge, that it has not been solicited to
offer to purchase or to purchase any Securities by means of any general
solicitation or advertising within the meaning of Regulation D.

 

(k) Rule 506(d) Representation. Such Buyer represents that it is not a person of
the type described in Section 506(d) of Regulation D that would disqualify the
Company from engaging in a transaction pursuant to Section 506 of Regulation D.

 

(l) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on each such Buyer’s Signature Page.

 

(m) Purchases by Company Insiders. Such Buyer acknowledges that it has been
informed by the Company that certain directors of the Company have committed to
purchase Preferred Shares and Warrants pursuant to this Agreement, with the
aggregate amount of such investment expected to be approximately $300,000,
subject in all respects to increase or decrease at the sole election of such
directors.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers, as of the Closing
Date (unless otherwise provided herein), that:

 

(a) Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
formed, and has the requisite power and authorization to own is properties and
to carry on its business as now being conducted. The Company is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company or on the transactions contemplated hereby or on the
other Transaction Documents (as defined in Section 3(b)) or by the agreements
and instruments to be entered into in connection herewith or therewith, or on
the authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Warrants (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby have been duly
authorized by the Company’s Board of Directors. This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c) Issuance of Securities. The Preferred Shares and the Warrants are duly
authorized. Assuming the accuracy of each of the representations and warranties
set forth in Section 2 of this Agreement, the offer and issuance by the Company
of the Securities is exempt from registration under the 1933 Act.

  

 - 4 - 

 



 

(d) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(e) SEC Documents; Financial Statements. During the prior 12 months, the Company
has filed all material reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof, and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The SEC
Documents are available to each Buyer on the SEC’s website and to the extent
requested, the Company has made available copies of such SEC Documents to each
Buyer.

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

 

(b) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for working capital and general corporate purposes.

 

(c)  Closing Documents. On or prior to 30 calendar days after the Closing Date,
the Company agrees to deliver, or cause to be delivered, to each Buyer a
complete closing set of the executed Transaction Documents, Securities and any
other documents required to be delivered to any party pursuant to Section 7
hereof or otherwise.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee), the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts in the name of
each Buyer or its respective nominee(s), for the Preferred Shares issued at the
Closing and for the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company upon exercise of the Warrants.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 



 - 5 - 

 

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and the Investor Questionnaire included following the signature page
hereto and delivered each of the same to the Company.

 

(ii) Such Buyer shall have delivered its Purchase Price to the Company, for the
Preferred Shares and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds or by check, pursuant to
the payment instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer each of the
following documents to which it is a party: (A) each of the Transaction
Documents and (B) the Warrants being purchased by such Buyer at the Closing
pursuant to this Agreement.

 

(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.

 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 - 6 - 

 

 



(b) Counterparts. This Agreement and any amendments hereto may be executed and
delivered in two or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate amount of Preferred Shares and Warrants (without regard to any
limitation on conversion or exercise set forth therein) issued hereunder (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date thereof) (the
“Required Holders”); provided that any such amendment or waiver that complies
with the foregoing but that disproportionately, materially and adversely affects
the rights and obligations of any Buyer relative to the comparable rights and
obligations of the other Buyers shall require the prior written consent of such
adversely affected Buyer. Any amendment or waiver effected in accordance with
this Section 8(e) shall be binding upon each Buyer and holder of Securities and
the Company. No such amendment shall be effective to the extent that it applies
to less than all of the Buyers or holders of Securities. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration (other than the reimbursement of legal fees) also is offered to
all of the parties to the Transaction Documents, holders of Preferred Shares and
holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

 



 - 7 - 

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) when sent, if sent by electronic mail; or (iv) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

 

If to the Company:

 

Alpha-En Corporation   28 Wells Avenue, 2nd Floor, Yonkers, NY 10701



Telephone: (914)418-2000 Attention:  Tom Suppanz Email: tsuppanz@alphaencorp.com

 

If to Buyer, to its address, facsimile number and e-mail address set forth on
the Buyer Signature Page, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5)
Business Days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine or e-mail containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile, receipt by e-mail or receipt from an overnight courier
service in accordance with clause (i), (ii) (iii) or (iv) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders. A Buyer may assign some or
all of its rights hereunder without the consent of the Company, in which event
such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 8(o).

 

(i) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, and the agreements and covenants set forth in
Sections 4, 5 and 8 shall survive the Closing. Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(l) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

[Signature Pages Follow]

 



 - 8 - 

 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       ALPHA-EN CORPORATION         By:       Name:     Title:

 



Company Signature Page to Securities Purchase Agreement

 





   

 



 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:

 ____________________________________________________________________________________________________

Please print above the exact name(s) in which the Preferred Shares and Warrants
are to be held

 



Date: _________________________

 



Number of Series B Preferred Shares Purchased:  _________________________

 

Number of Shares of Common Stock underlying Warrants Purchased:
_________________________

 

Purchase Price: $_________________________

 

Please check the applicable box below to specify the manner in which you would
like the Preferred Shares issued (note that physical stock certificates will be
mailed to the “Address for Notice” below):

 

[  ] Book Entry or [  ] Physical Stock Certificate

 



INDIVIDUAL INVESTOR:   PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY
COMPANY, CUSTODIAL ACCOUNT, OR OTHER INVESTOR:                       (print
name)     (print name of entity)                               (signature) By:
(signature of person signing on
behalf of entity)               Name:       Title:             SSN/Tax I.D. No.:
_______________________ Tax I.D. No.: ___________________________          
Address for Notice:   Address for Notice:           Tel: Tel: Fax: Fax: Email:
Email:

 



   

 

 



ACCREDITED INVESTOR.  The investor is familiar with the definition of
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended, and hereby represents and warrants to
the Company that he/she/it comes within one of the following categories of
“accredited investor:”  Initial where applicable. _____
Initials (a) An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000. _____
Initials (b) A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of this purchase exceeds $1,000,000,
excluding the value of the Lender’s primary residence, calculated in accordance
with the below rules;* _____
Initials (c) A natural person whose had individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year. _____
Initials (d) A trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii)** of
Regulation D. _____
Initials

(e) An entity in which all of the equity owners are “accredited investors.”

_____
Initials

(f) Other, please explain: _____________________________________________





 









*Rules regarding primary residences: In calculating my net worth, I have (i)
excluded my primary residence as an asset, (ii) excluded debt secured by such
residence, up to the estimated fair market value of the residence; (iii)
included the amount of any increase on the debt secured by the primary residence
incurred within 60 days prior to the purchase of the securities (unless related
to the acquisition of the primary residence); and (iv) included debt in excess
of the fair market value of the primary residence.

 





** “Nature of purchasers. Each purchaser who is not an accredited investor
either alone or with his purchaser representative(s) has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment, or the issuer reasonably
believes immediately prior to making any sale that such purchaser comes within
this description.”





 

If you are an individual, print your name and sign below:   If you are signing
on behalf of an entity, please print the name of the entity and sign below,
indicating your title:       Name (Please Print)   Name (Please Print)          
  Signature   Signature     Date: _________________________   Title   Date:
_________________________





 



   

 

 



EXHIBITS

 

Exhibit A Form of Warrant

 

Exhibit B Charter Amendment

 



   

 

 







EXHIBIT A

 



Form of Warrant



 

[See attached]





 



 EXHIBIT A 

 



 

EXHIBIT B



 

Form of Charter Amendment

 



 EXHIBIT A 

 





